12 A.3d 1008 (2011)
126 Conn.App. 351
Robert KENNY
v.
TOWN OF ORANGE.
No. 31985.
Appellate Court of Connecticut.
Argued December 10, 2010.
Decided February 1, 2011.
John M. Gesmonde, Hamden, for the appellant (plaintiff).
Michael J. Dorney, with whom, on the brief, was Michael G. Caldwell, New Haven, for the appellee (defendant).
ALVORD, BEAR and WEST, Js.
PER CURIAM.
The plaintiff, Robert Kenny, appeals from the judgment of the trial court in favor of the defendant, the town of Orange. The trial court declined, inter alia, to order the defendant to commence immediately payment of the plaintiff's deferred vested pension benefit. On appeal, the plaintiff claims that the court erred in concluding that he was not entitled to the payment of his deferred vested pension benefit until March 1, 2019, his normal retirement date. We affirm the judgment of the trial court.
After examining the record on appeal and considering the briefs and the arguments of the parties, we conclude that the judgment of the trial court should be affirmed. Because the court's memorandum of decision resolves properly the issue raised in this appeal, we adopt the court's comprehensive and well reasoned decision as a statement of the facts and the applicable law on the issue. See Kenny v. Orange, 51 Conn.Supp. 506, 11 A.3d 744 (2010). Any further discussion by this court would serve no useful purpose. See, e.g., Socha v. Bordeau, 289 Conn. 358, 362, 956 A.2d 1174 (2008).
The judgment is affirmed.